Citation Nr: 0730294	
Decision Date: 09/26/07    Archive Date: 10/01/07

DOCKET NO.  04-43 399	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boise, Idaho


THE ISSUE

Entitlement to an initial compensable rating for a bilateral 
hearing loss disability.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

J. Watson, Law Clerk







INTRODUCTION

The veteran had active service from July 1968 to January 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2004 RO decision which granted 
service connection for a bilateral hearing loss disability 
and assigned a noncompensable rating.  The veteran appeals to 
the Board for a higher initial evaluation. 

Evidence has been received subsequent to the final 
consideration of the claim by the RO.  The veteran has waived 
RO consideration of that evidence.  The Board may consider 
the appeal.  38 C.F.R. § 20.1304.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify the veteran 
if further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although 
the Board regrets the additional delay, it is necessary to 
ensure due process is followed and that there is a complete 
record upon which to decide the veteran's claim so that he is 
afforded every possible consideration.

In March 2005, the veteran requested that VA obtain private 
medical records from the Pure Tone Hearing Aid Service.  The 
RO has made no attempt to obtain these records.  When 
reference is made to pertinent medical records, VA is on 
notice of their existence and has a duty to assist the 
veteran to attempt to obtain them.  See Ivey v. Derwinski, 2 
Vet. App. 320, 323 (1992); see also Jolley v. Derwinski, 1, 
Vet. App. 37 (1990).  These records should be obtained in 
compliance with VA's duty to assist.  See 38 C.F.R. § 3.159 
(2007).

Furthermore, in his September 2007 informal hearing 
presentation to the Board, the veteran's representative noted 
that an April 2004 VA audiological evaluation was the most 
recent VA examination of record.  As that examination is over 
three years old and the veteran's current level of disability 
is of primary concern, the Board finds that the veteran 
should be afforded a new examination.  See, e.g.,  Francisco 
v. Brown, 7 Vet. App. 55, 58 (1994).   

Accordingly, the case is REMANDED for the following actions:

1.  Obtain and associate with the claims file 
copies of all clinical records, which are not 
already in the claims file, of the veteran's 
treatment at the Pure Tone Hearing Aid 
Service in Lewiston, Idaho.

2.  Schedule the veteran for a VA 
audiological examination.  The claims file 
and a copy of this remand must be made 
available to and reviewed by the examiner 
prior to the requested examination.

The examiner should determine the nature and 
severity of the veteran's bilateral hearing loss 
and report all complaints and clinical findings in 
detail, including pure-tone threshold averages and 
speech discrimination scores.  The examiner should 
also fully describe the functional effect that that 
the veteran's hearing disability has under the 
ordinary conditions of his daily life.  A rationale 
for any opinion expressed should be provided.

3.  The AMC should then readjudicate the 
claim on appeal in light of all of the 
evidence of record.  If the issue remains 
denied, the veteran should be provided with a 
supplemental statement of the case that 
considers all the pertinent evidence and 
argument of record, and afforded a reasonable 
period of time within which to respond 
thereto.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the veteran until further notice.  
However, the Board takes this opportunity to advise the 
veteran that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claim.  Cooperation in VA's efforts to develop his claim, 
including reporting for any scheduled VA examination, is both 
critical and appreciated.  The veteran is also advised that 
failure to report for any scheduled examination may result in 
the denial of the claim.  See 38 C.F.R. § 3.655 (2007).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).




_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).

